 1
 2                                                                            JS-6
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10 CARLOS HERNANDEZ and LUISA                      ) Case No.: 8:20-cv-01995-AB-PVC
     GARCIA MIRANDA,                               )
11                                                 ) [PROPOSED] ORDER OF JOINT
12                Plaintiffs,                      ) STIPULATION OF DISMISSAL
                                                   )
13         v.                                      )
                                                   )
14 FORD MOTOR COMPANY, and                         )
     DOES 1 through 10, inclusive,                 )
15
                                                   )
16                Defendants.                      )
                                                   )
17                                                 )
18
           Based on the stipulation of the parties, and good cause appearing therefore, the
19
     stipulation is approved. The entire action, including all claims and counterclaims
20
     stated herein against all parties, is hereby ORDERED dismissed with prejudice, each
21
     side to bear its own costs and attorney’s fees.
22
23
     IT IS SO ORDERED.
24
25 DATE: June 02, 2021                       By:      _________________________
                                                      DISTRICT COURT JUDGE
26
27
28
                                                -1-
                                             ORDER
